




 


 
STOCKHOLDERS AGREEMENT
 
between
 
BUCYRUS INTERNATIONAL, INC.
 
and
 
TEREX CORPORATION
 


 
Dated as of February 19, 2010
 


 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                                                                                        Page
 
ARTICLE I LIMITATIONS ON TRANSFERS
 
 
1
SECTION 1.1
Lock-Up Period
1
SECTION 1.2
Permitted Transfers
2
SECTION 1.3
Void Transfers
3
SECTION 1.4
Replacement Certificates
3
 
ARTICLE II STANDSTILL PROVISIONS
 
 
4
SECTION 2.1
Limitation on Acquisitions
4
SECTION 2.2
Limitation on Control Transactions
4
SECTION 2.3
Limitation on Voting
4
 
ARTICLE III REGISTRATION RIGHTS
 
 
4
SECTION 3.1
Demand Registrations
4
SECTION 3.2
Piggy-back Registration
7
SECTION 3.3
Registration Procedures
8
SECTION 3.4
Indemnification
11
SECTION 3.5
Rule 144
14
SECTION 3.6
Holdback Agreement
14
 
ARTICLE IV DEFINITIONS
 
 
14
SECTION 4.1
Certain Defined Terms
14
SECTION 4.2
Other Definitional Provisions
17
 
ARTICLE V MISCELLANEOUS
 
 
18
SECTION 5.1
Expenses
18
SECTION 5.2
Effectiveness of Certain Provisions
18
SECTION 5.3
Amendments and Waivers
18
SECTION 5.4
Successors, Assigns and Transferees
18
SECTION 5.5
Notices
18
SECTION 5.6
Further Assurance
20
SECTION 5.7
Entire Agreement
20
SECTION 5.8
Conflicting Agreements
20
SECTION 5.9
Delays or Omissions
20
SECTION 5.10
Governing Law; Consent to Jurisdiction; Venue
20
SECTION 5.11
Severability
21
SECTION 5.12
Enforcement
21
SECTION 5.13
Titles and Subtitles
21
SECTION 5.14
Counterparts; Facsimile Signatures
21




 
 

--------------------------------------------------------------------------------

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of February
19, 2010, between Bucyrus International, Inc., a Delaware corporation (the
“Company”), and Terex Corporation, a Delaware corporation (the
“Shareholder”).  Any capitalized term not otherwise defined herein shall have
the meaning set forth in Article IV hereof.


RECITALS
 
WHEREAS, the Company and the Shareholder have entered into (i) an Asset and
Stock Purchase Agreement, dated as of December 20, 2009 (the “Purchase
Agreement”), and (ii) an Equity Agreement, dated as of January 15, 2010 (the
“Equity Agreement”), pursuant to which the Company agreed to purchase from the
Shareholder and certain of its Subsidiaries, and the Shareholder and such
Subsidiaries have agreed to sell to the Company, all of such Sellers’ ownership
interests in the Business (as defined in the Purchase Agreement), in exchange
for cash and shares of the Common Stock of the Company (the “Consideration
Shares”), in each case upon the terms and subject to the conditions set forth in
the Purchase Agreement and the Equity Agreement (the “Transaction”).
 
WHEREAS, as a condition to the consummation of the Transaction, the Company and
the Shareholder are to enter into this Agreement in order to set forth certain
agreements relating to the ownership by the Shareholder of the Consideration
Shares.
 
NOW, THEREFORE, in consideration of the premises and the mutual and independent
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
 
LIMITATIONS ON TRANSFERS
 
SECTION 1.1 Lock-Up Period  During the period commencing from the date hereof
and ending on the first anniversary of the date of this Agreement (the “Lock-Up
Period”), the Shareholder may not Transfer its Consideration Shares except (i)
Transfers to its Permitted Transferees, or (ii) Transfers made with the prior
written consent of the Company, or (iii) Transfers made pursuant to any Approved
Transaction in which stockholders of the Company are offered, permitted or
required to participate as holders of any of the Company’s Common Stock or (iv)
if required pursuant to any rule, regulation, order, writ or decree of any
Governmental Authority.  During the Lock-Up Period, with respect to any matter
presented for approval to the Company’s stockholders, including the election of
directors, the Shareholder shall either (i) vote all of the Consideration Shares
in accordance with the recommendation of the Board approved by a majority of the
directors or (ii) vote all of the Consideration Shares in the same proportion
(for, against, abstain or withheld, or as otherwise indicated) as the votes cast
by all other holders of voting securities of the Company.
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

        SECTION 1.2 Permitted Transfers

 
(a) After the Lock-Up Period, the Shareholder may Transfer its Consideration
Shares pursuant to (i) Transfers permitted under Section 1.1, and (ii) Transfers
permitted by Section 1.2(b).
 
(b) The Shareholder may make Sales of Consideration Shares (i) in a manner
contemplated by Article III of this Agreement, (ii) pursuant to an effective
registration statement filed with the SEC or (iii) pursuant to Rule 144 under
the Securities Act; provided, that, in the case of a Transfer pursuant to this
clause (b), except as permitted pursuant to Section 1.2(c) below, the
Shareholder shall not knowingly Transfer any Consideration Shares to any Person
if, after giving effect to such Transfer, such Person and its Affiliates would
collectively beneficially own five percent (5%) or more of the Common Stock
outstanding at such time; and provided further, that in the case of a Transfer
that is effected through a firm commitment underwriting, the Shareholder shall
instruct the underwriters to use their commercially reasonable efforts to not
knowingly Transfer Common Stock to any Person if, after giving effect to such
Transfer, such Person and its Affiliates would collectively beneficially own
five percent (5%) or more of the Common Stock outstanding at such time,
provided, however, that any such Transfer by an underwriter that would comply
with the provisions set forth in Section 1.2(c) below if the Shareholder were
directly making such Transfer shall be permitted.
 
(c) Notwithstanding anything to the contrary contained in Section 1.2(a) or
Section 1.2(b) hereof, the Shareholder may, at any time, Transfer (i)
Consideration Shares that represent 2.5% percent or less of the then outstanding
Common Stock to any Person, (ii) all or any portion of the Consideration Shares
to any Person who, at the time of such Transfer, has a Schedule 13G under the
Exchange Act filed with the SEC related to its beneficial ownership of
securities of the Company or to any Person who provides to the Shareholder,
prior to such Transfer, with a representation that such Person does not intend,
after giving effect to such Transfer, to report its beneficial ownership of the
Consideration Shares on a Schedule 13D under the Exchange Act, and/or (iii) all
or any portion of the Consideration Shares to any underwriter engaged to effect
a distribution of such Consideration Shares.
 
(d) Following any direct Transfer of Consideration Shares, the Shareholder shall
as promptly as practicable provide the Company with written notice thereof.
 
(e) For the avoidance of doubt, a Transfer (i) in connection with an Approved
Transaction or (ii) provided that the Shareholder shall have complied with
Section 2.1, in connection with any merger or consolidation of the Company with
any other Person shall not be deemed a violation of this Section 1.2.
 
(f) (i)  All certificates (if any) representing the Consideration Shares held by
the Shareholder shall bear a legend substantially in the following form:
 

 
 

--------------------------------------------------------------------------------

 



 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES
LAWS, (II) SUCH TRANSACTION IS EFFECTED PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (III) AN OPINION OF COUNSEL, WHICH
OPINION IS REASONABLY SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE
COMPANY AND SUCH OPINION STATES THAT THE SHARES MAY BE TRANSFERRED WITHOUT SUCH
REGISTRATION OR IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS.
 
THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS
AS SET FORTH IN A RIGHTS AGREEMENT BETWEEN BUCYRUS INTERNATIONAL, INC. AND
LASALLE BANK NATIONAL ASSOCIATION, DATED AS OF AUGUST 2, 2007, AND AS SUCH
AGREEMENT MAY BE AMENDED (THE “RIGHTS AGREEMENT”), THE TERMS OF WHICH ARE HEREBY
INCORPORATED HEREIN BY REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF BUCYRUS INTERNATIONAL, INC. UNDER CERTAIN CIRCUMSTANCES, AS
SET FORTH IN THE RIGHTS AGREEMENT, SUCH RIGHTS WILL BE EVIDENCED BY SEPARATE
CERTIFICATES AND WILL NO LONGER BE EVIDENCED BY THIS CERTIFICATE. BUCYRUS
INTERNATIONAL, INC. WILL MAIL TO THE HOLDER OF THIS CERTIFICATE A COPY OF THE
RIGHTS AGREEMENT WITHOUT CHARGE AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR.
UNDER CERTAIN CIRCUMSTANCES SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS ISSUED TO,
OR HELD BY, AN ACQUIRING PERSON OR ANY AFFILIATE OR ASSOCIATE THEREOF (AS SUCH
TERMS ARE DEFINED IN THE RIGHTS AGREEMENT), WHETHER HELD BY SUCH PERSON OR ANY
SUBSEQUENT HOLDER, SHALL BECOME NULL AND VOID.
 
(ii)  Upon (A) the Sale of any Consideration Shares pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144 under
the Securities Act or another exemption from registration under the Securities
Act (and such
 

 
 

--------------------------------------------------------------------------------

 

Consideration Shares cease to be subject to the provisions hereof) or (B) the
termination of this Agreement, the certificates representing such Consideration
Shares shall be immediately replaced, without expense to the Shareholder, with
certificates or instruments not bearing the legends required by the first
paragraph of Section 1.2(f)(i); provided, that the Company may condition such
replacement of certificates upon the receipt of an opinion of securities counsel
reasonably satisfactory to the Company.
 
SECTION 1.3 Void Transfers  Any Transfer or attempted Transfer of Consideration
Shares in violation of any provision of this Agreement shall be void.  The
Shareholder hereby consents to the entry of a stop transfer order with the
transfer agent or agents of the Company’s securities against registration of any
Transfer of the Consideration Shares, or to the refusal by the Company to
register any Transfer of the Consideration Shares, in either case, in violation
of this Agreement.
 
SECTION 1.4 Replacement Certificates  If any certificate or instrument
evidencing any Consideration Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.
 
ARTICLE II
STANDSTILL PROVISIONS
 
SECTION 2.1 Limitation on Acquisitions   During the Standstill Period (other
than as to the Consideration Shares), the Shareholder shall not, and shall cause
its Affiliates not to, acquire, agree to acquire or make any proposal to
acquire, any Company Equity Securities, without the prior written consent of the
Company.
 
SECTION 2.2 Limitation on Control Transactions   Except as expressly provided in
this Agreement, during the Standstill Period, the Shareholder shall not, and
shall cause its directors, officers, employees and Affiliates not to (and the
Shareholder and they will not assist or form a “group” within the meaning of
Section 13(d)(3) of the Exchange Act, act in concert or participate with or
encourage other persons to), unless such action shall have been specifically
consented to in writing by the Company (it being understood that execution of
this Agreement does not constitute such a consent), directly or indirectly,
(i) acquire or offer to acquire, seek, propose or agree to acquire, by means of
a purchase, tender or exchange offer, business combination or in any other
manner, beneficial ownership of any securities or assets of the Company or any
of its Affiliates, including rights or options to acquire such ownership,
(ii) seek or propose to influence, advise, change or control the management,
Board, governing instruments or policies or affairs of the Company or any of its
Affiliates, including, without limitation, by means of a solicitation of proxies
(as such terms are defined in Rule 14a-1 of Regulation 14A promulgated pursuant
to Section 14 of the Exchange Act, disregarding clause (iv) of Rule 14a-1(l)(2)
and including any otherwise exempt solicitation pursuant to Rule 14a-2(b)), or
seeking to influence, advise or direct the vote of any holder of voting
securities of the Company or its Affiliates or making a request to amend or
waive this provision or
 

 
 

--------------------------------------------------------------------------------

 

any other provision of this Article II, or (iii) make any public disclosure, or
take any action that could require the Company, the Shareholder or any of their
respective Affiliates to make any public disclosure, with respect to any of the
matters set forth in clauses (i) and (ii) above.
 
SECTION 2.3 Limitation on Voting   During the Standstill Period, the Shareholder
shall vote the Consideration Shares in favor of each matter required to
effectuate any provision of this Agreement and against any matter the approval
of which would be inconsistent with any provision of this Agreement.
 
ARTICLE III
REGISTRATION RIGHTS
 
SECTION 3.1 Demand Registrations
 
(a) Requests for Registration.  Subject to the terms, conditions and limitations
of this Article III, the Shareholder may, no sooner than 9 months from the date
hereof, request that the Company effect one demand registration for an
underwritten public offering in the United States of all or any portion of the
Registrable Securities and upon receipt of any such request from the
Shareholder, the Company shall use its commercially reasonable efforts to comply
with the timing requirements set forth below for filing and effectiveness of
such registration statement.  All registrations requested as described in and
meeting the requirements of this Section 3.1 are referred to herein as “Demand
Registrations.”  The request for a Demand Registration shall specify the number
of Registrable Securities requested to be registered.  Subject to Section 3.1(c)
below, any such Demand Registration may include, at the option of the
Shareholder, registration of Registrable Securities on a “shelf” registration
statement for an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act and the Company will use commercially reasonable
efforts (i) to file the registration statement relating to such Demand
Registration with the SEC on or prior to the 30th day following any request for
filing by the Shareholder and (ii) to cause such registration statement to be
declared effective by the SEC on the earlier of: (A) the 60th day following the
applicable filing date for such registration statement(s) and (B) the fifth
trading day following the date on which the Company is notified by the SEC that
such registration statement(s) will not be reviewed or is no longer subject to
further review.
 
(b) Priority on Demand Registrations.  In the case of a Demand Registration for
an underwritten public offering that is made within fifteen months of the date
hereof, if the managing underwriter, which shall be a nationally recognized
investment bank selected by the Company following consultation with the
Shareholder, advises the Company in writing that in such investment bank’s
judgment, the number of Registrable Securities and, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, which can be sold therein without adversely affecting
the marketability of the offering or the trading price of the Common Stock, the
Company shall include in such registration statement (in the following order of
priority) (i) first, the quantity of Registrable Securities requested to be
included in such registration statement, (ii) second, securities to be sold by
the
 

 
 

--------------------------------------------------------------------------------

 

Company for its own account and (iii) third, other securities requested to be
included in such registration statement, in each such case which in the opinion
of such underwriters can be sold without adversely affecting the marketability
of the offering or the trading price of the Common Stock.  In the case of all
other Demand Registrations for an underwritten public offering hereunder, if the
managing underwriter, which shall be a nationally recognized investment bank
selected by the Company following consultation with the Shareholder, advises the
Company in writing that in such investment bank’s judgment, the number of
Registrable Securities and, other securities requested to be included in such
offering exceeds the number of Registrable Securities and other securities, if
any, which can be sold therein without adversely affecting the marketability of
the offering or the trading price of the Common Stock, the Company shall include
in such registration statement (in the following order of priority) (i) first,
securities to be sold by the Company for its own account, (ii) second, the
quantity of Registrable Securities requested to be included in such registration
statement and (iii) third, other securities requested to be included in such
registration statement, in each such case which in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering or the trading price of the Common Stock.
 
(c) Restrictions on Demand Registrations.  Notwithstanding anything to the
contrary herein:
 
(i)  
Subject to Section 3.1(c)(iii), the Company shall not be obligated to effect (1)
more than one Demand Registration for an underwritten public offering which has
become effective, and (2) more than one effective “shelf” registration statement
at any one time under Rule 415 under the Securities Act or (3) any Demand
Registration (whether for an underwritten public offering or for a “shelf”
registration statement) within sixty days after the effective date of a previous
registration statement, including any registration in which the Shareholder was
afforded piggyback rights pursuant to Section 3.2 hereof and the Shareholder’s
Registrable Securities were actually included therein.

 
(ii)  
If the Board determines in good faith that the filing or effectiveness of a
Registration Statement in connection with a requested Demand Registration
(A) would be reasonably likely to interfere with any pending or contemplated
acquisition, divestiture, financing, registered primary offering or other
transaction involving the Company or (B) would require disclosure of facts or
circumstances which the Company would not otherwise be required to then
disclose, which disclosure would, in the good faith judgment of the Board, be
materially disadvantageous to the Company, or (C) would otherwise, in the good
faith judgment of the Board, be materially detrimental to the Company, then the
Company may delay (or if necessary or advisable withdraw) the filing, or delay
the effectiveness, of such registration (or offers and sales of securities
registered under a shelf Demand Registration), with prompt written notice
provided to the Shareholder, for a period of up to sixty consecutive days so
long as the basis for such delay continues; provided that in no event may the
Company trigger this Section 3.1(c)(ii) more than twice in any twelve month
period.

 
(iii)  
If for any reason the Company is unable to cause all requested Registrable
Securities to be included in a registration statement hereunder, the Shareholder
may request, and the Company agrees to effect, one (1) additional Demand
Registration in accordance with the terms and procedures set forth in this
Section 3.1.  Notwithstanding anything to the contrary contained herein, the
Company agrees to include all Registrable Securities requested by the
Shareholder on such additional registration statement.

 
(iv)  
The Company shall use its reasonable best efforts to keep any registration
statement contemplated hereby continuously effective under the Securities Act
for a period not to exceed (A) in the case of a “shelf” registration statement,
eighteen (18) months from the date of effectiveness, and (B) in the case of a
Demand Registration for an underwritten public offering, one hundred twenty
(120) days from the date of effectiveness, or, in each case, such shorter period
during which there are any Registrable Securities; provided, however, in each
such case, the effectiveness period of a registration statement covered hereby
shall be extended for a period of time equal to the amount of time such
registration statement was unavailable to the Shareholder due to the Company’s
election under Section 3.1(c)(ii) hereof.

 
(d) Underwritings.  In the case of any Demand Registration that is for an
underwritten public offering, the managing underwriters shall be selected by the
Company following consultation with the Shareholder.  In order to participate,
or have any Registrable Securities included, in such registration the
Shareholder shall accept the terms of such underwriting as approved in good
faith by the Company and the Shareholder, and as the managing underwriters of
such offering may require, the Shareholder shall (i) enter into such
underwriting, custody, indemnity and other agreements and (ii) complete and
deliver such questionnaires and other documents, in each such case in form and
substance reasonably acceptable to the Shareholder.
 
SECTION 3.2 Piggy-back Registration   (a) If the Company at any time proposes to
register its Common Stock under the Securities Act (other than a registration
statement on Form S-4 or S-8, or any successor or other forms promulgated for
similar purposes), whether or not for its own account (including in a
registration pursuant to registration rights held by any Person (each a “Third
Party Holder”)), it will, at each such time, give written notice to the
Shareholder of its intention to do so setting forth the principal terms and
conditions thereof.  Upon the written request of the Shareholder made within ten
(10) Business Days after the receipt of any such notice (which request shall
 

 
 

--------------------------------------------------------------------------------

 

specify the Registrable Securities intended to be disposed of by the
Shareholder), the Company will use commercially reasonable best efforts to
include in the registration under the Securities Act all Registrable Securities
which the Company has been so requested to register by the Shareholder;
provided, that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold, the Company may, at its election, give written notice of
such determination to the Shareholder and, thereupon, shall be relieved of its
obligation to register any Registrable Securities in connection with such
registration and (ii) if such registration involves an underwritten public
offering, the Shareholder must sell its Registrable Securities through the
underwriters selected by the Company on the same terms and conditions as apply
to the Company (with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined primary and secondary offerings) or to the Third Party Holder.  If a
registration requested pursuant to this Section 3.2(a) involves an underwritten
public offering, the Shareholder may elect, in writing not later than two (2)
Business Days prior to the effective date of the registration statement filed in
connection with such registration, not to register such securities in connection
with such registration.   Subject to the foregoing, the Company will use
commercially reasonable efforts (i) to file a registration statement
contemplated under this Section with the SEC on or prior to the 30th day
following written notice by the Shareholder and (ii) to cause such registration
statement to be declared effective by the SEC on the earlier of: (A) the 60th
day following the filing date for such registration statement(s) and (B) the
fifth trading day following the date on which the Company is notified by the SEC
that such registration statement(s) will not be reviewed or is no longer subject
to further review.
 
(b) Priority in Registrations.  If a registration pursuant to this Section 3.2
involves an underwritten public offering and the managing underwriter advises
the Company in writing that, in its good faith judgment, the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without resulting in an adverse effect on the
price, timing or distribution of the securities offered in such offering as
contemplated by the Company (other than the Registrable Securities), then the
Company will include in such registration (i) first, 100% of the securities the
Company proposes to issue and sell and (ii) second, to the extent of the number
of Registrable Securities requested to be included in such registration pursuant
to this Section 3.2 which, in the opinion of such managing underwriter, can be
sold without having the adverse effect referred to above, the number of
Registrable Securities which the Shareholder has requested to be included in
such registration and holders of the securities having similar registration
rights, such amount to be allocated pro rata among all requesting holders on the
basis of the relative number of shares then held by each such holder.
 
SECTION 3.3 Registration Procedures   If and whenever the Company is required to
seek to effect or cause the registration of any Registrable Securities under the
Securities Act as provided in this Agreement, the Company will:
 

 
 

--------------------------------------------------------------------------------

 



 
(a) use reasonable best efforts to prepare and file with the SEC such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for the periods of time set forth herein and to comply with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
of the SEC thereunder with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the Shareholder set forth in such
registration statement;
 
(b) respond as promptly as practicable to any comments received from the SEC
with respect to each registration statement or any amendment thereto and, as
promptly as reasonably practicable provide the Shareholder true and complete
copies of all correspondence from and to the SEC relating to such registration
statement except to the extent that would, in the Company’s reasonable
judgment,  result in the potential disclosure to the Shareholder of material
non-public information concerning the Company;
 
(c) furnish to the Shareholder such number of copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits filed therewith, including any documents incorporated by
reference), such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and summary
prospectus), in conformity with the requirements of the Securities Act, and such
other documents as the Shareholder may reasonably request in order to facilitate
the disposition of the Registrable Securities by the Shareholder;
 
(d) use reasonable best efforts to register or qualify such Registrable
Securities covered by such registration under such other securities or blue sky
laws in such jurisdictions as the Shareholder shall reasonably request, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable the Shareholder to consummate the disposition in such jurisdictions of
the Registrable Securities owned by the Shareholder, except that the Company
shall not for any such purpose be required to qualify generally to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 3.3(d), it would not be obligated to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;
 
(e) notify the Shareholder at any time when a prospectus relating to such
Shareholder’s Registrable Securities is required to be delivered under the
Securities Act within the appropriate period mentioned in Section 3.3(a), of the
Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and at the request of the Shareholder, prepare and
furnish to the Shareholder a reasonable number of copies of an
 

 
 

--------------------------------------------------------------------------------

 

amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;
 
(f) comply with the applicable rules and regulations of the SEC, and use
reasonable efforts to make available to its shareholders, as soon as reasonably
practicable (but not more than eighteen months) after the effective date of the
registration statement, an earnings statement which shall satisfy the provisions
of Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;
 
(g) (i) use reasonable efforts to list such Registrable Securities on the
principal national securities exchange on which the Common Stock is then listed
if such Registrable Securities are not already so listed and if such listing is
then permitted under the rules of such exchange; and (ii) use reasonable efforts
to provide a transfer agent and registrar for such Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
 
(h) enter into such customary agreements (including an underwriting agreement in
customary form), which may include indemnification provisions in favor of
underwriters and other persons in addition to, or in substitution for, the
provisions of Section 3.4 hereof, as the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;
 
(i) make available for reasonable inspection by the Shareholder, by any
underwriter participating in any disposition to be effected pursuant to any such
registration statement covered hereby and by any attorney, accountant or other
agent retained by the Shareholder or any such underwriter, in each case upon
reasonable notice, pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors and employees to supply all pertinent information reasonably requested
by the Shareholder, underwriter, attorney, accountant or agent in connection
with such registration statement, and use reasonable best efforts to provide
reasonable opportunities to discuss the business of the Company with the
independent public accountants who have certified or reviewed the Company’s
financial statements;
 
(j) notify the Shareholder and the managing underwriter or agent, immediately,
and confirm the notice in writing (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to the
prospectus shall have been filed, and (ii) of the issuance by the SEC of any
stop order suspending the effectiveness of the registration statement or of any
order preventing or suspending the use of any preliminary prospectus, or of the
suspension of the qualification of the registration statement for offering or
sale in any jurisdiction, or of the institution or threatening of any
proceedings for any of such purposes;
 

 
 

--------------------------------------------------------------------------------

 



 
(k) make reasonable efforts to prevent the issuance of any stop order suspending
the effectiveness of the registration statement or of any order preventing or
suspending the use of any preliminary prospectus and, if any such order is
issued, to obtain the withdrawal of any such order at the earliest possible
moment;
 
(l) if requested by the managing underwriter or agent or the Shareholder,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or the Shareholder reasonably
requests to be included therein, including, without limitation, with respect to
the number of Registrable Securities being sold by the Shareholder to such
underwriter or agent, the purchase price being paid therefor by such underwriter
or agent and with respect to any other terms of the underwritten public
offering; and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after being notified of the
matters incorporated in such prospectus supplement or post-effective amendment;
 
(m) cooperate with the Shareholder and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates
representing securities to be sold under the registration statement, and enable
such securities to be in such denominations and registered in such names as the
managing underwriter or agent, if any, or the Shareholder may request;
 
(n) cooperate with the Shareholder and each underwriter or agent participating
in the disposition of such Registrable Securities and their respective counsel
in connection with any filings required to be made with the FINRA; and
 
(o)  (i) use reasonable efforts to furnish an opinion of counsel for the Company
addressed to the underwriters dated the date of the closing under the
underwriting agreement (if any), and (ii) use reasonable efforts to furnish at
the Shareholder’s expense a “cold comfort” letter addressed to the underwriters
and the Shareholder, if permissible under applicable accounting practices, and
signed by the independent registered public accounting firm that has audited the
Company’s financial statements included in such registration statement, in each
such case covering substantially the same matters with respect to such
registration statement (and the prospectus included therein) as are customarily
covered in opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities.
 
The Company may require the Shareholder to furnish the Company with such
information regarding such Shareholder and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request in writing.
 
The Shareholder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.3(e), the Shareholder
 

 
 

--------------------------------------------------------------------------------

 

will forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the
Shareholder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.3(e), and, if so directed by the Company, the
Shareholder will deliver to the Company all copies, other than permanent file
copies then in the Shareholder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
 
SECTION 3.4 Indemnification
 
(a) Indemnification by the Company.  In the event of any registration of any
securities of the Company under the Securities Act pursuant to Section 3.1 or
Section 3.2, the Company will, and it hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, the Shareholder, each Affiliate of the
Shareholder and any of their respective directors, officers, employees, agents,
investment advisors, partners, members and controlling Persons, and the
officers, directors, agents and employees of each such controlling Person, from
and against any and all losses, claims, damages, costs (including, without
limitation, reasonable attorneys’ fees), liabilities, and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (a) any
untrue or alleged untrue statement of any material fact contained in any
registration statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, under which
Registrable Securities were registered under the Securities Act, or any document
incorporated by reference therein and other documents filed under the Exchange
Act, or (b) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading; except to the extent, but only to the extent, that any
such Losses arise out of or are based upon any untrue statement or omission made
in such registration statement or amendment or supplement thereto or in any such
preliminary, final or summary prospectus in reliance upon and in conformity with
written information furnished to the Company by the Shareholder expressly for
use therein; and provided, further, that the Company shall not be liable to the
extent that any Losses arise out of or are based upon the use of any prospectus
after such time as the Company has advised the Shareholder in writing that a
post-effective amendment or supplement thereto is required, but only if and to
the extent that following receipt of the amended or supplement prospectus the
misstatement or omission giving rise to such indemnification obligation would
have been corrected.
 
(b) Indemnification by the Shareholder.  The Shareholder shall indemnify and
hold harmless the Company from and against all Losses, as incurred, arising out
of or relating to any untrue statement of a material fact contained in a
registration statement covering Registrable Securities, and any preliminary,
final or summary prospectus contained therein, or any amendment or supplement
thereto, or arising out of or based upon any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent but only to the extent that such untrue statements or
omissions are based upon information regarding the Shareholder furnished in
writing to the Company by the Shareholder expressly for use
 

 
 

--------------------------------------------------------------------------------

 

therein.  In no event shall the liability of the Shareholder hereunder be
greater in amount than the dollar amount of the net proceeds received by the
Shareholder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c) Notices of Claims, Etc.  Promptly after receipt by any Person entitled to
indemnification hereunder (an “Indemnified Party”) of written notice of the
commencement of any Proceeding with respect to which a claim for indemnification
may be made pursuant to this Section 3.4, such Indemnified Party will, if a
claim in respect thereof is to be made against the Person from whom indemnity is
sought (the “Indemnifying Party”), give written notice to the Indemnifying Party
of the commencement of such Proceeding; provided, that the failure of the
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 3.4, except to the
extent that the Indemnifying Party is actually prejudiced by such failure to
give notice.  In case any such Proceeding is brought against an Indemnified
Party, unless advised by such Indemnified Party’s counsel in a written opinion
that a conflict of interest between such Indemnified Party and Indemnifying
Party exists in respect of such claim or the Indemnifying Party fails to timely
assume the defense of such claim, the Indemnifying Party will be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume the defense
thereof, the Indemnifying Party will not be liable to such Indemnified Party for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof other than reasonable costs of investigation.  No
Indemnifying Party will consent to entry of any judgment or enter into any
settlement without the Indemnified Party’s prior written consent.
 
(d) Contribution.  If a claim for indemnification under Section 3.4(a) or
Section 3.4(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 3.4(c),
any reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 3.4 was available to such party in accordance with its terms.
 

 
 

--------------------------------------------------------------------------------

 



 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 3.4(d), the
Shareholder shall not be required to contribute, in the aggregate, any amount in
excess of the amount by which the proceeds actually received by such Shareholder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Shareholder has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.
 
(e) Non-Exclusivity.  The obligations of the parties under this Section 3.4
shall be in addition to any liability which any party may otherwise have to any
other party.
 
SECTION 3.5 Rule 144  The Company covenants that it will use reasonable best
efforts to timely file the reports required to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted by the
SEC thereunder (or, if the Company is not required to file such reports, it
will, upon the request of the Shareholder, make publicly available such
information), and it will take such further action as the Shareholder may
reasonably request, to the extent required from time to time to enable the
Shareholder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (ii)
any similar rules or regulations hereafter adopted by the SEC.
 
SECTION 3.6 Holdback Agreement  In the case of any registration in connection
with Section 3.2, if requested by the managing underwriters, the Shareholder
shall agree not to Transfer any Company Equity Securities (other than as part of
such registration) for a period, commencing up to seven (7) days before, and
ending up to ninety (90) days following, the trade date for such offering, as
the underwriting agreement may require.
 
ARTICLE IV
DEFINITIONS
 
SECTION 4.1 Certain Defined Terms  As used herein, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with such Person.
 
“Agreement” has the meaning assigned to it in the Preamble.
 
“Approved Transaction” means any tender offer, exchange offer, merger, sale of
the Company, reclassification, reorganization, recapitalization or other
transaction
 

 
 

--------------------------------------------------------------------------------

 

that has been approved or recommended by the Board and which at the time of
Transfer continues to be approved or recommended by the Board.
 
“beneficial owner” or “beneficially own” has the meaning given such term in Rule
13d-3 under the Exchange Act and a Person’s beneficial ownership shall be
calculated in accordance with the provisions of such Rule; provided, however,
that for purposes of determining beneficial ownership, no Person shall be deemed
to beneficially own any security solely as a result of such Person’s execution
of this Agreement.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.
 
“Chosen Courts” has the meaning assigned to it in Section 5.10.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning assigned to it in the Preamble.
 
“Company Equity Securities” means (i) Common Stock; (ii) Preferred Stock and
(iii) other Equity Interests and Equity Interest Equivalents of the Company;
provided, that with respect to any provisions of this Agreement which require
the calculation of the number or percentage of Company Equity Securities,
Company Equity Securities shall be calculated on a fully diluted basis.
 
“Consideration Shares” has the meaning assigned to it in the Recitals.
 
“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.
 
“Demand Registrations” has the meaning assigned to such term in Section 3.1(a).
 
“Director” means a member of the Board.
 
“Equity Agreement” has the meaning assigned to it in the Recitals.
 
“Equity Interest” means (i) the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust,
 

 
 

--------------------------------------------------------------------------------

 

business trust, sole proprietorship or other business entity or organization,
and whether in the form of capital stock, ownership unit, limited liability
company interest, membership interest, limited or general partnership interest
or any other form of ownership, and (ii) also includes all Equity Interest
Equivalents.
 
“Equity Interest Equivalents” means all rights, warrants, options, convertible
securities or indebtedness, exchangeable securities or other instruments, or
other rights that are outstanding and exercisable for or convertible or
exchangeable into, directly or indirectly, any Equity Interest at the time of
issuance or upon the passage of time or occurrence of some future event.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Governmental Authority” means any governmental or regulatory authority or
agency.
 
“Indemnified Party" has the meaning assigned to such term in Section 3.4(c).
 
“Indemnifying Party" has the meaning assigned to such term in Section 3.4(c).
 
“Lock-Up Period” has the meaning assigned to such term in Section 1.1.
 
“Losses” has the meaning assigned to such term in Section 3.4(a).
 
“Permitted Transferee” shall mean (i) a Subsidiary or Affiliate of the
Shareholder, or (ii) any corporation, partnership or limited liability company
all of the outstanding securities and other interests of which are owned by the
Shareholder; provided, however, that in each case such Person shall agree in a
writing in the form attached as Exhibit A hereto to be bound by and to comply
with all applicable provisions of this Agreement.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.
 
“Preferred Stock” means the preferred stock, par value $0.01 per share, of the
Company.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Agreement” has the meaning assigned to it in the Recitals.
 

 
 

--------------------------------------------------------------------------------

 



 
“Registrable Securities” means the Consideration Shares.  Any particular
Registrable Securities that are issued shall cease to be Registrable Securities
hereunder when (i) a registration statement with respect to the sale by the
Shareholder shall have become effective under the Securities Act with respect to
such Registrable Securities and such Registrable Securities shall have been
disposed of under such registration statement, (ii) such Registrable Securities
shall have been sold, transferred or otherwise distributed pursuant to Rule 144
(or any successor provision) under the Securities Act or (iii) such Registrable
Securities shall have ceased to be outstanding.  All Consideration Shares shall
cease to be Registrable Securities and the Company’s obligations under
Article III shall terminate at the later of (i) the time all Consideration
Shares held by the Shareholder may be transferred within a three month period
without material restriction pursuant to Rule 144 under the Securities Act and
(ii) the date that is two years following the expiration of the Lock-Up Period.
 
“Sale” (and “Sell” and “Sold” shall have correlative meanings) means the sale,
Transfer, assignment or similar disposition (excluding pledge, encumbrance or
hypothecation) of Company Equity Securities in which cash, securities or other
property is received as consideration.
 
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shareholder” has the meaning assigned to it in the Preamble.
 
“Standstill Period” means the period commencing on the date hereof and ending on
the earlier of (i) the fifth anniversary of the date of this Agreement and
(ii) the date on which the Shareholder and its Affiliates collectively
beneficially own less than 5% of the outstanding Common Stock of the Company at
such time.
 
“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by another entity, either
directly or indirectly, and (ii) any joint venture, general or limited
partnership, limited liability company or other legal entity in which an entity
is the record or beneficial owner, directly or indirectly, of a majority of the
voting interests or the general partner.
 
“Third Party Holder” has the meaning assigned to it in Section 3.2(a).
 
“Transaction” has the meaning assigned to it in the Recitals.
 
“Transfer” (and “Transferor” and “Transferee” shall have correlative meanings)
means, directly or indirectly, to Sell, transfer, assign, pledge, encumber,
hypothecate or similarly dispose of, either voluntarily or involuntarily, or to
enter into
 

 
 

--------------------------------------------------------------------------------

 

any contract, option or other arrangement or understanding with respect to the
Sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of, any Company Equity Securities beneficially owned by a Person or
any interest in any Company Equity Securities beneficially owned by a Person
including any swap or any other agreement or any transaction that transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of any Company Equity Securities, whether any such swap or transaction is to be
settled by delivery of any Company Equity Securities or other securities, in
cash or otherwise.
 
SECTION 4.2 Other Definitional Provisions
 
(a)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Article and Section
references are to this Agreement unless otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           All references in this Agreement to “Common Stock”, “Company
Equity Securities” and “Consideration Shares” shall include any securities of
the Company issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
 
(d)           For the avoidance of doubt, with respect to any provision of this
Agreement which requires the calculation of the number or percentage of Common
Stock, Company Equity Securities or Consideration Shares on a fully diluted
basis, such calculation shall assume the conversion or exercise of any
convertible securities, options, warrants or similar securities of the Company.
 
ARTICLE V
MISCELLANEOUS
 
SECTION 5.1 Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
hereto incurring such cost or expense.  For the avoidance of doubt, the
Shareholder shall be responsible for the payment of any underwriters’ or
brokers’ discount, concession or other compensation payable, in each case solely
in respect of the sale of any Consideration Shares.
 
SECTION 5.2 Effectiveness of Certain Provisions  Article II of this Agreement
and the rights and obligations provided thereunder shall expire upon the
expiration of the Standstill Period.
 
SECTION 5.3 Amendments and Waivers  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective without the approval of the Company and the Shareholder;
 

 
 

--------------------------------------------------------------------------------

 

provided, that the Company or the Shareholder may waive (in writing) the benefit
of any provision of this Agreement with respect to itself for any purpose.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.
 
SECTION 5.4 Successors, Assigns and Transferees  This Agreement shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.  The Shareholder may assign its
rights and obligations hereunder to any Transferees only to the extent expressly
provided herein.
 
SECTION 5.5 Notices  Any notice, demand, or communication required or permitted
to be given by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if (a) personally delivered, (b)
sent by an internationally recognized overnight courier service to the recipient
at the address below indicated or (c) delivered by facsimile with email or
telephonic confirmation of receipt:
 
 
If to the Company:

 
Bucyrus International, Inc.
P.O. Box 500
1100 Milwaukee Avenue
South Milwaukee, Wisconsin 53172
Attn:  General Counsel
(414) 768-5060 (facsimile)
(414) 768-4000 (telephone)
 
 
With a copy to (which copy shall not constitute notice):

 
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, California 94303
Attn:  Scott D. Miller
(650) 461-5777 (facsimile)
(650) 461-5620 (telephone)
 
 
If to the Shareholder:

 
Terex Corporation
 
200 Nyala Farm Road
 
Westport, CT 06880
 
Attn: Eric I Cohen, Senior Vice President
 
Secretary and General Counsel
 
(203) 227-6372 (facsimile)
 
(203) 222-5950 (telephone)
 

 
 

--------------------------------------------------------------------------------

 



 
 
With a copy to (which copy shall not constitute notice):

 
Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attn:  Stuart A. Gordon, Esq.
          David E. Fisher, Esq.
(212) 541-4630 (facsimile)
(212) 541-2000 (telephone)
 
or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner.  Except as otherwise provided herein,
any notice under this Agreement will be deemed to have been given (x) on the
date such notice is personally delivered or delivered by facsimile or (y) the
second succeeding Business Day after the date such notice is delivered to the
overnight courier service if sent by overnight courier; provided that in each
case notices received after 4:00 p.m. (local time of the recipient) shall be
deemed to have been duly given on the next Business Day.
 
SECTION 5.6 Further Assurance  At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
SECTION 5.7 Entire Agreement  Except as otherwise expressly set forth herein,
this Agreement embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.
 
SECTION 5.8 Conflicting Agreements  Each party hereto represents to the other
party hereto that such party has not granted and is not a party to any proxy,
voting trust or other agreement which is inconsistent with or conflicts with any
provision of this Agreement.
 
SECTION 5.9 Delays or Omissions  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement, must be in writing and shall be
 

 
 

--------------------------------------------------------------------------------

 

effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, by law, or otherwise afforded to any
party, shall be cumulative and not alternative.
 
SECTION 5.10 Governing Law; Consent to Jurisdiction; Venue  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York. Each party hereto agrees that it will bring any action or proceeding in
respect of any claim arising out of or related to this Agreement or the
transactions contemplated hereby, whether in tort or contract or at law or in
equity, exclusively in the federal or state courts located in New York, New York
(the “Chosen Courts”). In addition, each party hereby (a) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (b) waives, to the fullest
extent permitted by applicable law, any objection to laying venue in the Chosen
Court and agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (c)
waives any objection or defense that the Chosen Court is an inconvenient forum
or does not have personal jurisdiction over any party hereto. Each party hereto
further agrees that, to the fullest extent permitted by applicable Law, any
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment. Further, each party hereto hereby waives all right to trial by
jury in any claim, action, proceeding or counterclaim by any party hereto on any
matters arising out of or in any way connected with this Agreement.
 
SECTION 5.11 Severability  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
SECTION 5.12 Enforcement  Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that any of the covenants or
agreements in this Agreement are not performed in accordance with its terms, and
it is therefore agreed that in addition to and without limiting any other remedy
or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.
 
SECTION 5.13 Titles and Subtitles  The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
SECTION 5.14 Counterparts; Facsimile Signatures  This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.  This Agreement may be executed
by facsimile signature(s).
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Shareholders Agreement
as of the date set forth in the first paragraph hereof.





 
BUCYRUS INTERNATIONAL, INC.
 
By: ________________________
 
    Name:
 
    Title:
     
TEREX CORPORATION
 
By: ________________________
 
    Name:
 
    Title:




 
 

--------------------------------------------------------------------------------

 

Exhibit A


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
Pursuant to the Stockholders Agreement, dated as of ________ __, 2010 (the
“Stockholders Agreement”), between Bucyrus International, Inc., a Delaware
corporation (the “Company”), and Terex Corporation, a Delaware corporation (the
“Shareholder”), _________ (the “Transferor”), hereby assigns to the undersigned
the rights that may be assigned thereunder with respect to the Consideration
Shares so Transferred, and the undersigned hereby agrees that, having acquired
Consideration Shares as permitted by the terms of the Stockholders Agreement,
the undersigned shall assume the obligations of the Transferor under the
Stockholders Agreement with respect to the Consideration Shares so
Transferred.  Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Stockholders Agreement.
 
Listed below is information regarding the Consideration Shares:
 
Number of shares of
    Common Stock
 



 
IN WITNESS WHEREOF, the undersigned has executed this Assignment and Assumption
Agreement as of __________ ___, 20__.
 

 
[NAME OF TRANSFEREE]
     
By: ________________________
 
     Name:
 
     Title:
   
Acknowledged by:
     
BUCYRUS INTERNATIONAL, INC
 
By: ________________________
 
      Name:
 
      Title:
 



 

 
 

--------------------------------------------------------------------------------

 
